 1   William E. Thomson, Jr., State Bar No. 47195
     wthomson@brookskushman.com
 2   BROOKS KUSHMAN P.C.
     601 S. Figueroa St., Suite 2080
 3   Los Angeles, CA 90017-5726
     Tel. (213) 622-3003; Fax (213) 622-3053
 4
     Thomas A. Lewry (Admitted Pro Hac Vice)
 5   tlewry@brookskushman.com
     John S. LeRoy (Admitted Pro Hac Vice)
 6   jleroy@brookskushman.com
     Christopher C. Smith, State Bar No. 238882
 7   csmith@brookskushman.com
     John M. Halan (Admitted Pro Hac Vice)
 8   Jhalan@brookskushman.com
     BROOKS KUSHMAN P.C.
 9   1000 Town Center, Twenty-Second Floor
     Southfield, MI 48075
10   Tel. (248) 358-4400; Fax (248) 358-3351
11   Attorneys for Plaintiff/Counter-Defendant
12                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                      SAN FRANCISCO DIVISION
15

16
        OMNI MEDSCI, INC.,                                 Case No. 19-cv-05924-YGR
17
                      Plaintiff/Counter-Defendant,         Assigned to Hon. Yvonne Gonzalez Rogers
18      v.
19      APPLE, INC.,                                       JOINT STIPULATION AND [PROPOSED]
20                                                         ORDER OF DISMISSAL AS TO U.S.
                      Defendant/Counter-Claimant.          PATENT NO. 9,757,040 AND U.S. PATENT
21                                                         NO. 9,861,286

22

23
             Plaintiff and Counter-Defendant Omni MedSci, Inc. and Defendant and Counter-Claimant
24
     Apple Inc. would like to inform the Court that they have resolved their respective claims for relief
25
     as to U.S. Patent No. 9,757,040 (“the ‘040 Patent”) and U.S. Patent No. 9,861,286 (“the ‘286
26
     Patent”) and stipulate to dismissal of all claims and counterclaims pertaining to the ‘040 and ‘286
27
     Patents.
28
      JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL OF ‘040 & ‘286 PATENTS
      Case No. 19-cv-05924-YGR                              1
 1           IT IS HEREBY STIPULATED AND AGREED by the undersigned counsel for the parties

 2   that:

 3               1. Omni agrees to dismiss, with prejudice, all claims for relief pertaining to the ‘040

 4                   and ‘286 Patents asserted against Apple Inc. by Omni MedSci, Inc.,

 5               2. Apple agrees to dismiss. Without prejudice, all counterclaims for relief pertaining

 6                   to the ‘040 and ‘286 Patents against Omni MedSci, Inc. by Apple Inc., and

 7               3. The parties agree that all attorneys’ fees, costs of court and expenses shall be borne

 8                   by each party incurring the same.

 9   Date: January 21, 2020
10     /s/ Thomas A. Lewry                                 /s/ Thomas A. Broughan III
       Thomas A. Lewry (MI Bar No. P36399)                Jeffrey P. Kushan
11     John S. LeRoy (MI Bar No. P61964)                  Thomas A. Broughan III
       John M. Halan (MI Bar No. P37616)                  Hamilton C. Simpson
12     Christopher C. Smith (MI Bar No. P73936)           SIDLEY AUSTIN LLP
       BROOKS KUSHMAN P.C.                                1501 K Street, N.W.
13     1000 Town Center, Twenty-Second Floor              Washington, DC 20005
       Southfield, Michigan 48075                         Phone: (202) 736-8000 / Fax: (202) 736-8711
14     Telephone: (248) 358-4400                          Email: jkushan@sidley.com
       Facsimile: (248) 358-3351                          Email: tbroughan@sidley.com
15     Email: tlewry@brookskushman.com                    hsimpson@sidley.com
              jleroy@brookskushman.com
16            jhalan@brookskushman.com                    Ching-Lee Fukuda
              csmith@brookskushman.com                    Sharon Lee
17                                                        SIDLEY AUSTIN LLP
      William E. Thomson, Jr.                             787 Seventh Avenue
18    State Bar No. 47195                                 New York, NY 10019
      BROOKS KUSHMAN P.C.                                 Phone: (212) 839-5300 / Fax: (212) 839-5599
19    601 S. Figueroa St., Suite 2080                     Email: clfukuda@sidley.com
      Los Angeles, CA 90017-5726                          Email: sharon.lee@sidley.com
      Tel. (213) 622-3003; Fax (213) 622-3053
20    wthomson@brookskushman.com                          Brooke Böll (SBN 318372)
                                                          SIDLEY AUSTIN LLP
21    Attorneys for Plaintiff/Counter-Defendant           555 West Fifth Street
                                                          Los Angeles, CA 90013
22                                                        Phone: (213) 896-6633 / Fax: (213) 896-6600
                                                          Email: bzarouri@sidley.com
23
                                                          Irene I Yang
24                                                        Vernon M. Winters
                                                          SIDLEY AUSTIN LLP
25                                                        555 California Street, Suite 2000
                                                          San Francisco, CA 94104
26                                                        415-772-1200
                                                          irene.yang@sidley.com
27                                                        vwinters@sidley.com

28                                                         Attorneys for Defendant/Counter-Claimant

      JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL OF ‘040 & ‘286 PATENTS
      Case No. 19-cv-05924-YGR                              2
 1
                                         ATTESTATION OF FILER
 2

 3          Pursuant to Civil Local Rule 5-1(i)(3), I hereby certify that concurrence in the filing of this

 4   document has been obtained from each of the other Signatories shown above.

 5
     Dated: January 21, 2020                          By: /s/ Thomas A. Lewry
 6                                                    Thomas A. Lewry (Admitted Pro Hac Vice)
 7
                                                                Counsel for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL OF ‘040 & ‘286 PATENTS
      Case No. 19-cv-05924-YGR                              3
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3

 4           January 22
     DATED: _______________, 2020                         _____________________________
                                                          The Honorable Yvonne Gonzalez Rogers
 5                                                        United States District Court Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL OF ‘040 & ‘286 PATENTS
     Case No. 19-cv-05924-YGR                              4
